Title: To George Washington from Major John Grizzage Frazer, 20 May 1777
From: Frazer, John Grizzage
To: Washington, George


Philadelphia, 20 May 1777. “I am offered the Deputy Adjutant Genls place in the Northern Army, provided Genl Gates had not already appointed some one, which he had power to do. I shall set out for Ticonderoga on Wednesday Morning with a Letter from the President of Congress to Genl Gates requesting him to appoint me in that department, if it is still vacant, but I have some reason to think that Lieut. Colo. Wilkinson went with Genl Gates expecting to fill that place, at all events I shall proceed their and if I am disapointed I must rest myself satisfied, and try some other kind of Life to get a maintainance if I can. . . . I want nothing more but my bare right, if I may dare to claim any, and that in the Virginia Line, to rise from the Date of my Commission which your Excellency give me the 1st of April 1776, which I now inclose you, for no other reason then it is of no use to me, and think ⟨I⟩ have ⟨no⟩ further business with it. I hope Your Excellency will excuse the freedom I have taken in troubleing you with my real situation at present, for perhaps it may be the last time I shall ever trouble you again.”
